Title: Abigail Adams to William Smith, 20 March 1798
From: Adams, Abigail
To: Smith, William


        
          Dear sir
          March 20th 1798
        
        I yesterday received your Letter of March 11th it would give the President great satisfaction to communicate to the publick the dispatches of our Envoys if he could do it consistant with their safety and Security. the Portugeze minister is imprisoned now in France. we have not Certainty that ours have left Paris—and so critical are the times, that our Ministers cannot communicate confidentially if their dispatches are to be laid before the publick. the experiment made at the extraordinary sessions of Congress, in which some dispatches were made publick, gave some of our ministers more trouble abroad than is proper to be made known & would have opperated their removal if measures had not been taken to prevent the ill Effects produced by the communications. I mention this to you in confidence.
        You will receive by this post the Message of the President sent yesterday to Congress— I suppose the cry will be, that the President

has declared War by his taking off the restriction from preventing merchant men to Arm, a restriction lade by the former President, and continued by the Present for prudential motives, tho not with out his doubts of the legality. the Times are becomeing very Serious. that other powers as sweeden and Denmark are treated as we are, is no consolation I presume to the merchant who loses his property. it only serves to prove that the British treaty about which so much clamour has been raised, is only made use of as a cover to the Hostile designs of France, who would have plunderd us, under some other pretence, or no pretence at all, for Plunder is what she wants. she has no means of paying; and power with unbridled ambition, have laid silent & dumb all Principle, all Rights all obligations, and all the powers whom France has conquerd, and those which she has fraternized, are pretty nearly on the same footing her embrace has proved like the Poisoned shirt of Dejanira.
        As to the stamp Act, the decisive conduct of the senate, which would not give it a second reading quelld all opposition to it here, and there is never a word or Paragraph appeard since that I have heard. there will undoubtedly be wanted all the Revenue it will produce, to put our Country in a state of Defence— if we would preserve that Independance for which we have once fought & bled, we must be up & doing;
        as to what is publishd in the papers respecting mr Gerrys going to Talyrands Ball I do not credit it. a thousand lies will be circulated, and every method made use of to divide our Counsels, to distract our Country. you know it is a part of their system which they practised under the administration of washington, and which they are now working into a system from one End of the united States to the other. hence the grose lies daily publishd in the Aurora, Argus, & Chronicle. we have the most Authentic information that, all their malice will be leveld against the President Personally, against his family his administration, in order to make the people discontented and oblige him to resign, that they may have no obstical in the way of their wishes— the Coffe House in this city is filld with french Men. I was was told last Evening that there are ten to one American, who daily filld that place. they are scatterd all over the union and what ever their Professions, they are to a Man Frenchmen—
        Inclosed is a Letter which mr Brisler requests you to send to his Brother
        my Love to mrs smith and Family / From your Friend
        
          Abigail Adams
        
       